Citation Nr: 1453659	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  12-17 612A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to restoration of a 100 percent schedular rating for undifferentiated somatoform disorder, panic disorder with agoraphobia, and major depressive disorder, currently evaluated as 70 percent disabling from April 1, 2011.

2. Entitlement to restoration of special monthly compensation (SMC ) based on need for aid and attendance from November 1, 2010.  



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from December 2002 to April 2004. 

This appeal to the Board of Veterans' Appeals, hereinafter the Board, arises from rating decisions of August 2010 and January 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

By way of brief procedural history, in March 2010, the RO proposed to discontinue entitlement to special monthly compensation based on aid and attendance; evaluation of conversion disorder with major depressive disorder and seizures was deferred.  In August 2010, the RO discontinued SMC based on the need of aid and attendance and proposed to reduce the evaluation for conversion disorder with major depressive disorder and seizures, from 100 percent to 0 percent disabling.  In January 2011, the RO effectuated the proposed reduction, and decreased the rating for conversion disorder with major depressive disorder and seizures to 0 percent disabling, effective April 1, 2011.  The Veteran submitted timely notices of disagreement in September 2010 (SMC issue) and in January 2011 (reduction issue).  In June 2012, the RO increased the evaluation for the service-connected psychological disorder (now characterized as undifferentiated somatoform disorder, panic disorder with agoraphobia, and major depressive disorder) to 70 percent disabling, effective April 1, 2011.  A statement of the case was issued in June 2012, and the Veteran submitted a substantive appeal in July 2012.  

The Veteran initially requested a Board hearing in his July 2012 VA Form 9; however, he later withdrew that request in a November 2011 Hearing Election Form. 



FINDINGS OF FACT

1. The Veteran was granted a 100 percent disability rating for conversion disorder with major depressive disorder and seizures in a rating action that was issued in March 2009.  The effective date of the rating was October 8, 2008.

2. The RO reduced the rating for undifferentiated somatoform disorder, panic disorder with agoraphobia, and major depressive disorder (previously rated as conversion disorder with major depressive disorder and seizures) to 0 percent, effective April 1, 2011, and then to 70 percent, effective April 1, 2011, based on incomplete and contradictory medical evidence that did not clearly show sustained and maintained improvement. 

3. The Veteran's service-connected psychological disability and resulting inability to perform personal functions, for which he received SMC based on need for aid and attendance, did not show sustained and maintained improvement between the October 2008 effective date of SMC and the August 2010 discontinuance of SMC. 


CONCLUSIONS OF LAW

1. The reduction of a 100 percent rating for undifferentiated somatoform disorder, panic disorder with agoraphobia, and major depressive disorder, to 70 percent disabling effective April 1, 2011, is void ab initio, and restoration of a 100 percent disability rating is granted. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 3.105(e), 3.343, 3.344 (2014).

2. The criteria for restoration of SMC based on need for aid and attendance from November 1, 2010, are met. 38 U.S.C.A. §§ 1114(l), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 3.350, 3.352 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist, or any other procedural error, was harmless and will not be further discussed.

Reduction 

By way of history, in February 2007, the Veteran submitted a claim for entitlement to service connection for a somatoform/conversion disorder.  Service connection for conversion disorder with major depressive disorder and seizures was granted via a rating action of August 2007.  A 70 percent disability rating was assigned, effective February 2007.  The rating criteria used to evaluate the disorder was 38 C.F.R. § 4.130, Diagnostic Code 9424. 

The Veteran submitted a claim for an increased rating on October 30, 2008, asserting that his psychological disorder had worsened and that he believed a 100 percent disability rating was warranted. 

In a March 2009 rating decision, the RO increased the rating for conversion disorder with major depression and seizures to 100 percent, effective October 30, 2008.  The 100 percent rating remained in effect for one year and 10 months.  Then, in an August 2010 rating decision, the RO proposed to reduce the rating for conversion disorder with major depression and seizures from 100 percent to 0 percent disabling.  The Veteran was notified of that proposal.  Five months later, in January 2011, the RO issued a rating action that effectuated the reduction.  Essentially, the RO found that, based on a February 2010/April 2010 VA examination/addendum, the Veteran no longer met the diagnostic criteria for conversion disorder with major depressive disorder.  Instead, he was suffering from an anxiety disorder and an eating disorder.  As such, the RO concluded that the Veteran's disability rating should be decreased accordingly.

Following the publication of the January 2011 rating action, the Veteran filed a notice of disagreement with respect to the reduction.  Further medical records were obtained and the RO adjusted the reduction in June 2012.  More specifically, the RO found that the evidence did not support a reduction from 100 to 0 percent but instead supported a reduction from 100 to 70 percent; this was based on an April 2012 VA examination report which revised the previous diagnosis of conversion disorder to undifferentiated somatoform disorder; diagnoses of major depressive disorder, and panic disorder with agoraphobia, were also made.  Although the RO adjusted the reduction to 70 percent, the Veteran has continued his appeal. 

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred. 38 U.S.C.A. § 1155 & Greyzck v. West, 12 Vet. App. 288, 292 (1999).  Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons, and the RO must notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the veteran expires. 38 C.F.R. § 3.105(e). 

VA's General Counsel has held that the provisions of 38 C.F.R. § 3.105(e) do not apply where there is no reduction in the amount of compensation payable. VAOPGCPREC 71-91 (Nov. 1991), see also VAOPGCPREC 29- 97 (Aug. 1997). It reasoned that this regulation is only applicable where there is both a reduction in evaluation and a reduction or discontinuance of compensation payable.

In the present case, the reduction was finalized in rating decisions issued in January 2011 and June 2012, which reduced the Veteran's rating to 0 percent and then to 70 percent, respectively, both effective April 1, 2011.  Although the Veteran eventually received a TDIU rating, also effective April 1, 2011, the reductions still resulted in a reduction of compensable payable, at least for a period of time before the TDIU was effectuated in an August 2012 rating decision.  Nevertheless, the Board notes that the procedural requirements regarding notification of the proposed rating reduction from 100 percent to 0/70 percent for the psychiatric disorder were satisfied by a letter sent to the Veteran in August 2010.  This letter referred to the rating reduction decision that detailed all material facts and reasoning behind the proposal.  Moreover, the letter apprised the Veteran that he had 60 days to submit additional evidence demonstrating that his current disability evaluation should be maintained.  Based on the foregoing, the Board finds that the provisions of 38 C.F.R. § 3.105(e) are applicable and were met; and the reduction was procedurally proper.  The Board must, however, still consider whether the reduction was factually appropriate based upon the evidence of record.

Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  VA benefits recipients may be afforded greater protections under 38 C.F.R. § 3.344(a) & (b), which set forth the criteria for reduction of ratings in effect for five years or more, which stipulate that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction and prohibit a reduction on the basis of a single examination. Brown v. Brown, 5 Vet. App. 413, 417-18 (1995). 

However, with respect to other disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction. 38 C.F.R. § 3.344(c).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work. See Brown, 5 Vet. App. at 420-421; 38 C.F.R. 3.344(c).  

Here, the Board notes that the 100 percent rating for was in effect for less than five years.  Therefore, the provisions of 38 C.F.R. § 3.344(a) and (b) (2014) regarding stabilization of disability evaluations are not specifically applicable in this appeal. See 38 C.F.R. § 3.344(c) (2014).

Finally, in determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction.

Diagnostic Code 9424 provides that a 70 percent rating is warranted for conversion disorder (a somatoform disorder) where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 

It is noted that the "such symptoms as" language of the diagnostic code listed above means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, the list of examples "provides guidance as to the severity of symptoms contemplated for each rating." Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

Additionally, a Global Assessment of Functioning (GAF) score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." See Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders. See Massey v. Brown, 7 Vet. App. 204, 207 (1994). 

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas. See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV, for rating purposes); see also Carpenter v. Brown , 8 Vet. App. 240, 242 (1995).

The March 2009 rating decision granted the 100 percent rating for conversion disorder with seizures and major depressive disorder based on a February 2009 VA examination report.  That examination report indicated that the Veteran was experiencing a lot of anxiety, irrational thinking, and nightmares.  He reported insomnia, irritability, anger problems, decreased interest in pleasurable activities, and avoidance of driving/shopping/crowds/traffic.  He also reported daily seizures, causing agoraphobia, and passing out on the floor.  He experienced dysphoric mood, low energy, nausea, suppressed appetite, and stated that he had tried to kill himself five times.  The Veteran's wife stated that she took all of the knives away within the last month and had to talk him down out of hurting himself.  He stated that he was unable to concentrate; had shakes due to seizures; threw up; and could not attend school.  The Veteran reported that he was dependent on his wife to take care of all of his needs (cooking, showering, dressing, etc.).  

Objectively, the Veteran was casually dressed, cooperative, and in a wheelchair.  He experienced seizures during the course of the evaluation and shook heavily.  He was also nauseous and almost threw up several times during the course of the evaluation.  He was oriented in all spheres.  Thought process was normal.  He did not have hallucinations or delusions, except for paranoia surrounding his wife.  The Veteran reported having difficulties with all activities of daily living.  His concentration and short-term memory were both below average range.  Affect was appropriate but constricted.  Mood was dysphoric.  He reported at least one suicide attempt in the last month.  

The examiner found that he met criteria for conversion disorder, seizure type, anxiety disorder NOS (secondary to conversion disorder), and major depressive disorder (secondary to conversion disorder).  The examiner stated that the conversion disorder interfered with all aspects of his life, and that he was unable to work due to seizures.  A GAF score of 30 was assigned.  

The Veteran's 100 percent rating was first reduced to 0 percent (in January 2011) following a VA psychiatric examination performed in February 2010 (with addendum dated in April 2010), and then to 70 percent (in June 2012), following a VA psychiatric examination dated in April 2012.  

The February 2010 VA examination report indicated that the Veteran had not received any mental health treatment since his discharge from service.  He endorsed daily nightmares, decreased appetite, and depressed mood.  He reported that he presently lived with his wife and she was his caretaker.  He noted some contact with his family, but reported a troubled relationship.  He reported some contact with neighbors and some friends.  He did not report any other social activities and stated that he rarely left his house.  He reported watching television and working on the computer.  There was a history of at least 6 suicide attempts, but no history of violence.  

Objectively, he appeared thin, seated in a wheelchair, and reported nausea.  He appeared mildly tremulous during part of the interview.  The tremors were intermittent; the examiner noted that several medical staff observed that there were no tremors during periods between two appointments scheduled on that same day.  He was animated and expressive describing situations.  Speech was clear, coherent, slowed, spontaneous, and without pressure.  He responded to questions, and appeared to be well-prepared for the interview, as both he and his wife stated that, in their view, the Veteran "may qualify for multiple diagnoses."  Affect was full range, with some blunting.  Mood was mildly dysphoric.  He was intact to person, time, and place.  Thought process was circumstantial.  There was no evidence of thought disorder or confusion.  There were no delusions or hallucinations.  Judgment was fair.  Insight was limited.  There were no obsessive or ritualistic behaviors.  There were no current suicidal thoughts, plans, or intentions; there were no homicidal thoughts.  Impulse control was fair.  Memory was normal.  The Veteran stated that his wife assisted him with activities of daily living.  The degree of his symptoms was described as moderate.  He was not employed and reported losing his previous job to excessive absences.  

The diagnoses provided were anxiety disorder NOS, and rule out anorexia.  The examiner found that total social and occupational impairment was not present; rather, there was reduced reliability and productivity due to his psychological symptoms.  The examiner further explained that, while the Veteran had a diagnosis of conversion disorder during service, he did not appear to meet the formal diagnostic criteria currently.  In this regard, the examiner noted that the Veteran's symptoms appeared to be intermittent and that "there may be some volitional control of symptoms."  An alternative diagnosis was factitious disorder.  However, as there were discrepancies in the reported symptoms, "it was not possible to render a diagnosis based on the Veteran's current report of symptoms."  A GAF score of 52 was assigned. 

An April 2010 VA addendum report confirmed a diagnosis of anxiety disorder NOS and eating disorder NOS, and noted that diagnostic evaluation for the Veteran was complicated by inconsistency in reporting of symptoms, as well as inconsistency between reported symptoms and objective medical findings.  The examiner also noted an Axis II diagnosis of personality disorder.  He stated that it was reasonable to consider malingering as a clinical consideration for the Veteran.   

The Veteran submitted a June 2011/July 2011 psychiatric evaluation form the Salem Hospital Rehabilitation Center.  The report showed that the Veteran complained of continual tremors, nightmares, insomnia, chronic nausea, joint pain (caused by tremors, nightmares, poor appetite (can only eat one meal per day), depression, and suicidal thoughts without intent to act.  He stated that he was reliant on his wife for activities of daily living (cooking, cleaning, transportation, bathing, shaving, mobility, and dressing).  Objectively, he was disheveled, alert, cooperative, coherent, logical, downcast, and he sat in an apparent constant tremor.  This evaluation reflected that the Veteran currently had major depressive disorder and undifferentiated somatoform disorder, instead of the originally diagnosed conversion disorder.  The report also concluded that the Veteran did not meet the diagnostic criteria for a personality disorder.  A GAF of 50 was assigned.  

The Veteran underwent a VA mental examination in October 2011.  The diagnosis was conversion disorder.  A GAF score of 40 was assigned.  The examiner noted that the Veteran experienced occupational and social impairment with deficiencies in most areas.  Current symptoms included depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, mild memory loss, difficulty establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, and suicidal ideation.  

The RO obtained a VA opinion in April 2012, which corroborated the revision of the previous conversion disorder diagnosis to undifferentiated somatoform disorder.  The VA examiner agreed that the Veteran did not meet the criteria for a personality disorder.  Additionally, the VA examiner concluded that the Veteran's moderate anxiety, which he diagnosed as panic disorder with agoraphobia, pre-existed service and was aggravated therein.  The examiner noted an over-reporting of symptoms at times.  For example, the Veteran, at times, reported that he was unable to stand in the shower and required a wheelchair.  However, an investigative report from SSA in November 2009, reflected that the Veteran was easily able to get out his car and walk to investigators.  Thus, the examiner concluded that his mental and physical health were most likely complicated by over-reporting his symptoms.  The examiner also stated that it was "most likely that the Veteran is unemployable due to his psychiatric and resulting physical condition."  The examiner stated that military experiences were responsibility for approximately 50 percent of his current mental and physical condition. 

Thereafter, as explained above, in a June 2012 rating decision, the RO increased the rating for undifferentiated somatoform disorder, panic disorder with agoraphobia, and major depressive disorder, from 0 percent to 70 percent disabling.  Although the rating was increased to 70 percent, the actions of the RO are still characterized as a reduction since the disability was reduced from 100 percent.  

In this case, the issue is whether the RO was justified, by a preponderance of the evidence, in reducing the Veteran's rating.  If not, the Veteran's rating must be restored. See Brown v. Brown, 5 Vet. App. 413, 421 (1993). 

Again, the Veteran's 100 percent rating was not in effect for more than five years, and the provisions of 38 C.F.R. § 3.344 (2014), referring to stabilization of disability ratings, need not be applied. See 38 C.F.R. § 3.344(c) (2014).

However, the Board would point out that 38 C.F.R. § 3.343(a) (2014) applies in this case.  More specifically, when a disability has been assigned a total disability rating (a 100 percent rating), such a rating will not be reduced unless there is evidence showing material improvement of the mental condition. 38 C.F.R. § 3.343(a) (2014), provides: (a) General. Total disability ratings, when warranted by the severity of the condition and not granted purely because of hospital, surgical, or home treatment, or individual unemployability will not be reduced, in the absence of clear error, without examination showing material improvement in physical or mental condition.  Examination reports showing material improvement must be evaluated in conjunction with all the facts of record, and consideration must be given particularly to whether the veteran attained improvement under the ordinary conditions of life, i.e., while working or actively seeking work or whether the symptoms have been brought under control by prolonged rest, or generally, by following a regimen which precludes work, and, if the latter, reduction from total disability ratings will not be considered pending reexamination after a period of employment (3 to 6 months). 

As general guidance, the Board notes that in other contexts, the Court has equated the "clear error" standard, or a finding that a decision is clearly erroneous, with a finding that although there is evidence to support a decision, a reviewing body is, based on the entire evidence, left with the definite and firm conviction that a mistake has been committed. See Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991).

Based on a thorough review of the record, and for the following reasons, the Board concludes that the reduction in the assigned disability rating for the Veteran's psychiatric disorder, from 100 percent to 70 percent, effective April 1, 2011, was not proper, and that the evidence demonstrates that restoration of the 100 percent rating is appropriate.

A review of the claims folder suggests that when the Veteran underwent the examinations of February 2010 and October 2011, along with April 2010 and April 2012 addenda, all of which were used to decrease the Veteran's disability rating, there was no substantial evidence that the Veteran's psychiatric disorder had improved - only that there had been a change in diagnosis (i.e., from conversion disorder with major depressive disorder and seizures, to undifferentiated somatoform disorder, panic disorder with agoraphobia, and major depressive disorder).  In this regard, the April 2012 examiner specifically stated that the Veteran's service-connected psychological disorder posed very severe limitation in his occupational endeavors ("most likely the Veteran is unemployable due to his psychiatric and resulting physical conditions.").  The Veteran continued to experience suicidal ideations; anxiety, depressed mood; and his GAF scores remained between 40 and 52.  The Board would further note that the VA medical and private treatment records from this same time period indicated that there had been no material improvement in the Veteran's mental health.  In other words, the Board, based on a review of the medical evidence of record, can conceive of no plausible basis upon which a finding of material improvement in his service-connected psychiatric disorder might be ascertained. 

As such - and with consideration of the fact that there is no indication that a material improvement in the Veteran's psychiatric disability improved to the point that a lesser disability could be assigned - the Board finds that the reduction of the 100 percent disability rating was void ab initio.  As such, the Board finds that the 100 percent evaluation must be restored. 

This decision does not suggest that the current evidence of record supports the current 100 percent evaluation, simply that the reduction of the 100 percent rating was not effected in accord with VA law.  Any subsequent action taken to reduce the rating in question must be in accord with the facts then presented and the governing legal criteria then in effect.

Discontinuance of SMC based on aid and attendance 

The Board initially notes that subsequent to the RO's August 2010 decision that discontinued SMC benefits, the Veteran has submitted statements and a Certificate of Completion for the VA Caregiver Program, in 2014, together with a waiver of RO review. See 38 C.F.R. § 20.1304 (2014).  The claims file also includes a number of VA and private medical reports that have been added to the Veteran's claims file, dated through 2012.  The Veteran has not specifically waived RO review of this evidence, and with regard to the restoration/discontinuance issues, the RO has not reviewed this evidence and issued a supplemental statement of the case. Id.  However, this evidence is dated after the RO's August 2010 rating decision, it does not implicate the applicable criteria, discussed infra, and the Board has determined that this evidence is not "pertinent" as defined at 38 C.F.R. § 20.1304(c).  Accordingly, a remand for RO consideration is not required. 

Generally, a disability rating will not be reduced unless an improvement in the disability is shown to have occurred. See 38 U.S.C.A. § 1155.  When an RO makes a rating reduction without following the applicable regulations, the reduction is void ab initio. Greyzck v. West, 12 Vet. App. 288, 292 (1999).  For ratings in effect for less than five years, adequate reexamination that discloses improvement in the disability warrants reduction in rating. See 38 C.F.R. § 3.344(c).  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered to determine whether the condition had demonstrated actual improvement. See Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992). 

Special monthly compensation provided by 38 U.S.C. 1114(l) is payable for being so helpless as to be in need of regular aid and attendance. 38 C.F.R. § 3.350 (b).  The criteria for determining that a veteran is so helpless as to be in need of regular aid and attendance are contained in 38 U.S.C. § 3 .352(a). 38 C.F.R. § 3.350 (b)(3).

Under 38 U.S.C. § 3 .352(a), the following is accorded consideration in determining the need for regular aid and attendance: inability of claimant to dress or undress himself (herself), or to keep himself (herself) ordinarily clean and presentable; inability to attend to the wants of nature; and incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  It is not required that all of these disabling conditions be found to exist before a favorable rating may be made.  The particular personal functions which a veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that a veteran is so helpless as to be in need of regular aid and attendance are based on the actual requirement of personal assistance from others. 38 U.S.C. § 3 .352(a).

In this case, in March 2009, the RO granted SMC based on need for aid and attendance under 38 U.S.C.A. § 1114(l) and 38 C.F.R. § 3.350(b), effective March 17, 2008.  The decision was based, in significant part, on a February 2009 VA Aid and Attendance examination, which indicated that the Veteran was in need of assistance with activities of daily living due to his service-connected conversion disorder with major depressive disorder and seizures.  Specifically, the examination report indicated that the Veteran used a wheelchair and that he could not ambulate without assistance.  The report further suggested that the Veteran was very weak, with little strength for lifting, pushing, pulling, standing, or ambulating, and that he had a chronic, ongoing generalized tremor.  He was also unable to bathe, dress, cook, clean, or feed himself without assistance.  Essentially, the report showed that he required assistance with all instrumental activities of daily living.  

Following reexamination of the Veteran's disability in February 2010, the RO, in March 2010, proposed discontinuance of SMC based on the need for aid and attendance.  The proposed rating decision advised the Veteran of his right to submit additional evidence and request a hearing and complied with 38 C.F.R. § 3.105.  In August 2010, the RO discontinued such SMC effective November 1, 2010.  The Veteran appealed this determination.  

As the proper procedural development was afforded the Veteran, the Board must determine if the evidence properly supported the reduction.  In order for the reduction in rating to be sustained, it must appear by a preponderance of the evidence that the rating reduction was warranted. Brown v. Brown, 5 Vet. App. 413 (1993).

The examination upon which the August 2010 discontinuance of SMC benefits was based is dated in February 2010.  This examination report indicated that the Veteran was not permanently bedridden, or hospitalized, and that he could travel beyond his current domicile.  No prosthetic devices were used.  He reported dizziness, constant imbalance, and that he was unable to feed, dress, bathe, or groom himself.  Objectively, he appeared underweight; he was in a wheelchair, and when asked to walk around unaided, he clutched the wall and stated that he could not go on.  When asked to demonstrate walking with assistance, he swaggered and appeared to be close to falling several times.  His wife was unable to bear his weight.  The examiner noted that aid and attendance "may not be required at this time" as other options had not been tried (e.g., mental health visits, nutrition consult, etc.).  The examiner further noted that there were significant discrepancies between the Veteran's statements, his wife's statements, and other information contained in the claims file.  Basic metabolic panel did not reveal electrolyte abnormalities, which would be expected in someone who had continuous vomiting (as the Veteran had reported).  Further, while the Veteran was shaking continuously and experienced dry heaves during the examination, the examiner noted that he and his wife were observed in the waiting room on two occasions after the visit and that the Veteran was sitting completely still, with no evidence of shaking or heaves.  The Veteran's wife stated that she took the wheelchair to the car upon arrival for the appointment; however, the Veteran did not use any assistive ambulatory devices at home.  He relied solely on his wife for assistance.  The examiner again stated that the Veteran's wife had to feed, dress, and bathe him; he was unable to hold more than 10 pounds and could not hold a toothbrush.  

A contemporaneous VA psychological examination noted that the Veteran arrived in a wheelchair; the Veteran freely stated that he did not typically use a wheelchair and that it was only used in transport.  He appeared thin, and slightly tremulous; he reported nausea.  He sat passively during most of the interview.  He reported that he was able to maintain minimum personal hygiene, but only with the assistance of his wife.  He also reported physical limitations affective his day to day ability to accomplish ADL's and that his wife assisted him with bathing.  He delegated his financial affairs to his wife.  The examiner noted, however, that some of the typical needs for Aid and Attendance were not met in the current situation.  For example, the Veteran did not actually use or own a wheelchair or any other means of assistance for ambulation.  He did not attend regular medical appointments.  He indicated that he was able to put food items in the microwave and did not identify the need for a special diet.  

Given the evidence in this case, discontinuance of SMC in August 2010 was not proper, and SMC based on need for aid and attendance must be restored.

Indeed, reexamination of the Veteran in February 2010 and further medical evidence received prior to August 2010 did not disclose improvement in the Veteran's service-connected psychological condition and its impact on his physical condition.  The May 2010 examination report noted no improvement in the Veteran's functioning or improved ability to perform activities of daily living such as bathing, attending to hygiene, or dressing.  While the examiner noted that some the "typical" needs of Aid and Attendance were not present, she still indicated that the Veteran was not able perform most ADL's without the assistance of his wife.  Furthermore, evidence subsequent to the August 2010 VA determination supports a finding that the Veteran's service-connected psychological disability has not demonstrated actual improvement (see Reduction discussion above).  

In light of the above, resolving reasonable doubt in the Veteran's favor, the Board finds that the August 2010 discontinuance of SMC was not proper.  Accordingly, restoration SMC based on need for aid and attendance from November 1, 2010, must be granted. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






ORDER

The reduction in the rating for undifferentiated somatoform disorder, panic disorder with agoraphobia, and major depressive disorder, from 100 to 70 percent effective April 1, 2011, was not proper and the 100 percent rating is restored.

Restoration of SMC based on need for aid and attendance from November 1, 2010, is granted, subject to the laws and regulations controlling the award of monetary benefits



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


